Name: Commission Regulation (EC) No 1256/94 of 31 May 1994 fixing for the month of June 1994 the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof
 Type: Regulation
 Subject Matter: plant product;  food technology;  civil law;  prices
 Date Published: nan

 1 . 6. 94 Official Journal of the European Communities No L 137/51 COMMISSION REGULATION (EC) No 1256/94 of 31 May 1994 fixing for the month of June 1994 the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof HAS ADOPTED THIS REGULATION : Article 1 For the month of June 1994 the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 shall be as follows : Minimum price : ECU 11,60/ 100 kg net. The minimum price shall refer to products ex-producers' packaging stations. Article 2 For the month of June 1994 the financial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1199/90 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed, as from the .1991 /92 marketing year at 105 % of the average withdrawal price calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Council Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EC) No 3669/93 (4); whereas the minimum price must be fixed on the basis of the basic and buying-in prices for the month of June 1994 by Council Regulation (EC) No 1 234/94 and reduced by Commission Regulation (EC) No 1254/94 (6) ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the differ ­ ence between the minimum purchase price referred to in Article 1 of that Regulation and the prices obtained for the raw material in producer third countries ; Whereas the Management Committee for Fruit and Vegetables has not reached an opinion within the time ­ limit set by its chairman, Financial compensation : ECU 7,23/100 kg net. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 125, 19. 5 . 1977, p. 3 . (2) OJ No L 119, 11 . 5. 1990, p. 61 . (3) OJ No L 118, 20. 5 . 1972, p. 1 . (4) OJ No L 338, 31 . 12. 1993, p. 26. 0 OJ No L 136, 31 . 5. 1994, p. 73. (6) See page 47 of this Official Journal .